Citation Nr: 1829276	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  17-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for ischemic heart disease/coronary artery disease (CAD).  

2.  Entitlement to service connection for CAD.

3.  Whether new and material evidence has been received to reopen the claims of service connection for diabetes mellitus type II.

4.  Entitlement to service connection for diabetes mellitus type II.  

5.  Whether new and material evidence has been received to reopen claims of service connection for erectile dysfunction (ED), bilateral upper and lower extremity peripheral neuropathy and cataracts; including as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for ED, bilateral upper and lower extremity peripheral neuropathy and cataracts; including as secondary to diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  He waived RO consideration of any additional evidence added to his file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  An unappealed March 2010 Board decision reopened the claim of service connection for a heart disorder and denied the claim of service connection for CAD based on a finding of no evidence of CAD due to service or manifested within one year of service separation; an unappealed June 2011 rating decision denied service connection for CAD based on finding of no in-country service in Vietnam (thus, no Agent Orange (AO) exposure so as to allow for presumptive service connection for CAD); evidence received since the March 2010 Board decision and June 2011 rating decision was not previously of record, relates to an unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating that claim.

2.  An unappealed June 2004 rating decision denied service connection for diabetes mellitus type II and its related disorders of ED, bilateral upper and lower extremity peripheral neuropathy and cataracts based on a finding of no in-country service in Vietnam (thus, no AO exposure to allow for presumptive service connection for diabetes mellitus type II) and no evidence of diabetes mellitus shown in service or within one year of service separation; evidence received since that decision was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating those claims.

3.  The Veteran did not have service in Vietnam.

4.  The Veteran served in Thailand; exposure to herbicides/Agent Orange is not verified and may not be presumed. 

5.  The Veteran's CAD and diabetes mellitus type II were not manifest during service or to a degree of 10 percent within one year of separation, and are not related to an event in service, to include herbicide exposure.

6.  The Veteran's ED, bilateral upper and lower extremity peripheral neuropathy and cataracts were not manifested in service or for many years thereafter and they are not shown to be related to his service; his diabetes mellitus type II is not service connected.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for CAD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2  New and material evidence has been received; the claims of service connection for diabetes mellitus type II, bilateral upper and lower extremity peripheral neuropathy and cataracts are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Service connection for CAD is not warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  Service connection for diabetes mellitus type II is not warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  Service connection for ED, bilateral upper and lower extremity peripheral neuropathy and cataracts is not warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

The claim of service connection for a heart disorder was reopened and CAD was denied in an unappealed March 2010 Board decision based on a finding of no evidence of CAD due to service or manifested within one year of service separation (the Board decision granted service connection for tachycardia).  An unappealed June 2011 rating decision denied service connection for CAD based on finding of no in-country service in Vietnam (thus, no AO exposure so as to allow for presumptive service connection for CAD).  Similarly, an unappealed June 2004 rating decision denied service connection for diabetes mellitus type II and the diabetes mellitus type II related complications of ED, bilateral upper and lower extremity peripheral neuropathy and cataracts based on find of no in-country service in Vietnam (thus, no AO exposure so as to allow for presumptive service connection for diabetes mellitus type II, the disorder underlying the related complications of ED, bilateral upper and lower extremity peripheral neuropathy and cataracts) and no evidence of diabetes mellitus shown in service or within one year of service separation.  These decisions became final.  Since then, the record was augmented with new (not cumulative or redundant of that previously of record) and material (sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim) evidence.  Specifically, the Veteran submitted maps of Korat Royal Thai Air Force Base and noted the locations of U.S. Army Camp Friendship and the Barracks area.  Further, during the February 2018 Board hearing, the Veteran provided testimony about his activities (jogging along the fence perimeter 2-3 times per week and walking to Camp Friendship for lunch) during which he claims to have been exposed to Agent Orange.  As the maps and February 2018 testimony are new and material, reopening is warranted.

Service Connection

Having reopened the Veteran's claims, the Board must now consider whether service connection for CAD, diabetes mellitus type II, ED, bilateral upper and lower extremity peripheral neuropathy and cataracts may be granted on a de novo basis.  As explained in detail below, the Board finds that service connection for these disorders must be denied.  

The Veteran is not prejudiced by the Board's adjudication because the RO in the March 2017 statement of the case reopened the claims and denied them on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110,1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including diabetes mellitus and cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for diabetes mellitus and cardiovascular disease).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran was exposed to an herbicide agent (to include AO) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Diabetes mellitus type II and cardiovascular disease (including ischemic heart disease/coronary artery disease) as well as early-onset peripheral neuropathy are enumerated diseases.  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent of more within a year of last exposure to an herbicide agent.

Review of the record does not show that the Veteran served in the Republic of Vietnam, nor does he argue such service.  In October 2010 and March 2016 responses, the service department reported that it was unable to determine whether or not the Veteran served in Vietnam.  A review of the Veteran's service personnel records does not show he served in the Republic of Vietnam.  Therefore, not having served in the Republic of Vietnam, he is not presumed to have been exposed to an herbicide agent in Vietnam.  38 U.S.C. § 1116(f).

The Veteran instead contends that he was exposed to herbicides while stationed in Thailand at Korat Air Force Base.  In a July 2015 statement, the Veteran recalled being stationed at "Korat RTAF in Thailand" and being exposed "on the perimeter fence line several times as that is where" he and his friends did their daily exercises.  He reported going "to the Friendship Army base a few times a week as they served good meals" and walking around the boundary of both bases to get back and forth.  The Veteran repeated these recollections during his February 2018 Board hearing.  His recollections of his duties and activities while service in Thailand have never included involvement in perimeter security duty.

The Veteran's service personnel records reflect that he was assigned to the 388 Sup. Sq. Korat RTAFB, Thailand, from September 1968 to September 1969 and his duty title was Chief Clerk.  

There are multiple documents that provide guidance for VA in adjudicating claims of veterans claiming herbicide exposure in Thailand.

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Compensation Service.  The Compensation Service reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides and noted that the Department of Defense (DoD) list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force stated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  There were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.

VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include Korat RTAFB.  See M21-1 at IV.ii.1.H.  Specifically, those protocols direct that herbicide exposure should be acknowledged for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provides a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting this statement.  It is further noted that U.S. Army personnel may have provided RTAFB security early in the war before the base was fully operational.

A March 2016 Formal Finding of a lack of information required to corroborate in-country Vietnam service/herbicide exposure during Thailand service found that "the information required to corroborate in-country Vietnam service/herbicide exposure during service in Thailand described by the veteran is insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Formal Finding shows consideration of the Veteran's recollections of spending leisure time around the perimeter fence and notes that there is no mention of direct AO exposure or participation in duties/activities associated with a higher risk of exposure to herbicides.  It is noted that although the Veteran's service personnel records show service at Korat Royal Air Force Base in Thailand, there is no evidence that he was exposed to AO during his service.  It is further noted that his MOS (military occupational specialty) of an Administrative Supervisor is not independently sufficient to concede exposure based on the daily duties he would have performed in service and the service personnel records do not contain evidence of additional duties or assignments that would have resulted in exposure to AO.  The Formal Finding concluded that per M21-IV.ii.1.H, the facts and circumstances of the Veteran's military service do not meet the criteria set for special consideration of claims related to herbicide exposure in the Kingdom of Thailand.  

The above memorandum and Formal Finding weigh against the Veteran's exposure to herbicides.  Further, although the Manual directs that herbicide exposure should be acknowledged for U.S. Army Veterans who served on RTAFBs in Thailand if the Veteran provides a statement that he was involved in perimeter security duty, and there is additional credible evidence supporting this statement; the Veteran has neither claimed involvement in perimeter security duty nor is there a suggestion of such duty in his service personnel records.  Thus, although the Veteran had military service at Korat Royal Air Force Base in Thailand, he has neither claimed involvement in perimeter security duty during such service nor is such duty shown or suggested by the record.  

Although the Veteran's physician has stated that the Veteran "was potentially exposed to Agent Orange and "there is suggestive evidence that this exposure can lead to the development of" diabetes mellitus type and complications associated with diabetes mellitus type II, including peripheral neuropathy, cataract and ED; a determination as to the Veteran's exposure to AO is outside the scope of the physician's expertise and is of no probative value.  See, e.g., February 8, 2018 letter from W.D.Z., M.D.  Similarly, the Veteran's CAD has also been attributed as "possibly" resulting from his AO exposure.  See, e.g., February 14, 2018 letter from D.A.V., M.D.

Accordingly, after a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed CAD, peripheral neuropathy, and diabetes mellitus type II due to exposure to AO on a presumptive basis because, although the Veteran served in Thailand, he had no involvement in perimeter security duty during such service.  

The Board has considered the various lay statements of record, including the Veteran's February 2018 Board hearing testimony that he was exposed to herbicide agents in Thailand while exercising and walking around the boundary of the bases.  He is clearly competent to report his own activities.  However, the record does not establish his competency to identify the specific chemical composition of substances to which he may have been exposed during such activities.  

Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

It is not in dispute that the Veteran has CAD, diabetes mellitus type II, ED, bilateral upper and lower extremity peripheral neuropathy and cataracts.  Private treatment records show the initial diagnosis of CAD on a November 2003 cardiac catheterization report.  These records also include an August 1999 notation of "DM controlled" (the Veteran has also testified and clinical records show his initial diagnosis of diabetes mellitus type II was in 1999 or 2000) and the February 2018 statement from Dr. W.D.Z. notes diabetes type II "associated complications including peripheral neuropathy, cataract formation, and erectile dysfunction."  However, there is no evidence that such disabilities were manifested in service and the service treatment records are silent as to symptoms or findings referable to such disorders (based on a review of the record, an October 2009 cardiology medical advisory opinion found that "it is not likely that his coronary disease can be related to his military service").  

Further, as noted above, there is no evidence that a cardiovascular disability and/or diabetes mellitus type II were manifested in the first year following the Veteran's discharge from service in August 1977 or that the Veteran has experienced continuous cardiovascular and/or diabetic symptoms since service.  Accordingly, service connection for CAD, diabetes mellitus type II, ED, bilateral upper and lower extremity peripheral neuropathy and cataracts on the basis that such disorders became manifest in service and persisted, on a presumptive basis (for a cardiovascular disability and/or diabetes mellitus type II as chronic diseases under 38 U.S.C. § 1112) or on the basis of continuity of symptomatology is not warranted.

Furthermore, there is no medical evidence pertaining to CAD, diabetes mellitus type II, ED, bilateral upper and lower extremity peripheral neuropathy and/or cataracts that includes an opinion somehow directly linking such disabilities to the Veteran's service.  The Veteran's theory of entitlement to service connection for such disabilities appears to be strictly one based on exposure to Agent Orange in Thailand.  See February 2018 Board hearing transcript, p. 14.

Finally, in so far as the Veteran claims (and Dr. W.D.Z. found diabetes type II "associated complications including peripheral neuropathy, cataract formation, and erectile dysfunction") service connection for ED, peripheral neuropathy and cataracts on a secondary basis as proximately due to or the result of (caused) or worsened (aggravated) by diabetes mellitus type II; the Board decision herein has denied service connection for diabetes mellitus type II.  As such, the claims of entitlement to service connection for ED, peripheral neuropathy and cataracts on a secondary basis lack legal merit and are denied.

The Board has considered the Veteran's statements alleging that his claimed disorders are related to his service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not his claimed disorders may be related to service that ended over 20 years prior to the initial diagnosis of his claimed disorders is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such are related to service.  Consequently, his opinion in as to the etiology of these claims is not competent evidence.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for CAD is reopened and, to that extent only, the appeal is allowed. 

Entitlement to service connection for CAD is denied.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus type II is reopened, and to that extent only, the appeal is allowed. 

Entitlement to service connection for diabetes mellitus type II is denied.

New and material evidence having been received, the claim of entitlement to service connection for ED, bilateral upper and lower extremity peripheral neuropathy and cataracts is reopened and, to that extent only, the appeal is allowed. 

Entitlement to service connection for ED, bilateral upper and lower extremity peripheral neuropathy and cataracts is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


